DETAILED ACTION
In Applicant’s Response filed 1/20/21, Applicant has amended claims 1-3, 5-6, 8, 10 and 14-16. Applicant has also submitted a declaration under 37 CFR 1.132. Currently, claims 1-20 are pending (claims 14-20 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/21 has been entered.
 
Oath/Declaration
The Declaration of Vincent Johannes Harrand under 37 CFR 1.132 filed 1/20/21 is insufficient to overcome the rejection of the claims as set forth in the Office action for at least the following reasons:
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
The Office has noted the Declarant’s arguments and the data in appendices A-C which have been provided to show unexpected results over the device of Falco, however, such arguments and evidence are not persuasive to overcome the new rejections based on Brown and XU which were necessitated by Applicant’s amendments to the claims.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Objections
Claims 3, 6, 9 and 10 are objected to because of the following informalities which require appropriate correction:
In claim 3 line 3: “through” should be removed.
In claim 6 line 7: “the structural tube member” should be “the tube member”.
In claim 9 line 2: “the distal end surface” should be “the distal end external surface”.
In claim 10, line 2 should be amended to recite: “

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 8820470) in view of XU (EP 3260491 A1).
With respect to claim 1, Brown discloses a passive non-linear earplug (earplug 10 shown in figures 1-3; as shown in figs 1-3 the earplug 10 has an external surface 18 that defines a longitudinal taper and thus the earplug is “non-linear”- see also col 2 lines 66-67; interpreted as being a “passive” earplug because it includes a filter material that prevent loud noises from damaging the eardrum as compared to “active” earplugs that electronically control noise or amplify noise) comprising: 
a tapered body (flexible body 12; as shown in figs 1-3 the flexible body 12 of earplug 10 has an external surface 18 that defines a longitudinal taper- see also col 2 lines 66-67) having a narrowing taper from a distal end to a proximal end (as best shown in fig 3; see annotated fig 3 below) and having a channel (tunnel 20) extending from a distal channel opening formed in at a distal end external surface of the distal end of the tapered body to a proximal channel opening formed in at a proximal end surface of the proximal end of tapered body (identified in annotated figures 2 and 3 below, as shown tunnel 20 extends between the openings at the opposing ends of the flexible body 12 of earplug 10), the tapered body (12) having a material (soft durometer polymer such as ASTM D2240 type A polypropylene or low density polyethylene or polyurethane – col 3 lines 9-15) and a size adapted for being received into an ear canal of a human subject (shown in fig 1a), wherein the distal end external surface is a wider external surface than the proximal end surface (as best shown in fig 3; see annotated fig 3 below); and

Brown does not, however, explicitly disclose that the material of the tapered body is a shape memory material.
XU, however, teaches thermoplastic elastomers that contain a thermo-induced shape memory (para [0002]) and teaches that shape memory manipulation can be useful in controlled dampening objects and medical devices (para [0054]) wherein, specifically, polyethylene and polyurethane are polymer materials that have shape memory (para [0006]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention to have used a polyethylene or polyurethane material that has shape memory as the polyethylene or polyurethane material of the tapered body in Brown since such materials are useful in controlled dampening objects and medical devices and because it is within the general 
ANNOTATED FIG 2 of Brown (US 8820470)

    PNG
    media_image1.png
    1076
    924
    media_image1.png
    Greyscale


ANNOTATED FIG 3 of Brown (US 8820470)

    PNG
    media_image2.png
    976
    925
    media_image2.png
    Greyscale

With respect to claim 4, Brown in view of XU discloses the invention substantially as claimed (see rejection of claim 1) and Brown further discloses a handle attached to the disk (knob 28 is interpreted as being a “handle” because it is manually engaged with the user’s fingertips for adjustment – col 4 lines 61-64; and the knob is attached to disk 26 to form an integral structure as shown in fig 3).
claim 5, Brown in view of XU discloses the invention substantially as claimed (see rejection of claim 1) and Brown further discloses an annular member (lower portion of knob 28; identified in the annotated fig 2) coupled to the second disk surface opposite of the distal end external surface of the tapered body (as shown in fig 3), the annular member having an aperture (identified in annotated fig 2) that at least partially aligns with the channel (as shown in fig 3) and that has an inner diameter larger than an inner diameter of the channel (as shown in fig 3 and annotated fig 3, the knob 28, and thus the opening in the lower part of the knob, has a diameter that is larger than the diameter of the tunnel 20 at the proximal end of the device).
With respect to claim 8, Brown in view of XU discloses the invention substantially as claimed (see rejection of claim 1) and Brown further discloses that the disk (26) includes a proximal side (inherent structural feature; shown in fig 2) that is attached to the tapered body (as shown in fig 3) and the disk (26) includes a distal side that is planar (as shown in fig 2, both sides of disk 26 are planar).

Claims 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 8820470) in view of XU (EP 3260491 A1) and further in view of Chang et al (US 5631965).
With respect to claims 2-3, Brown in view of XU discloses the invention substantially as claimed (see rejection of claim 1) and Brown also discloses a tube member coupled to the disk (compliant lip 24; figure 2; shown coupled to 42 in figure 1). Brown does not, however, disclose that the tube member is a structural tube member coupled to the tapered body by being located in the channel, wherein the structural tube has a uniform inner diameter from a 
Chang, however, teaches an earpiece which includes an earplug member 33 (fig 5) made of foam (col 6 lines 31-32) and having a tapered body and a channel extending between openings in opposing proximal and distal ends (as shown in fig 5), and a disk attached to the tapered body (washer 37; fig 5); wherein the earplug further comprises a structural tube member coupled to the tapered body by being located in the channel (flexible robe/tube 34 which is located in the tapered body within the channel as shown in fig 5; interpreted as being coupled to the member 33 because the tube 34 is “snugly fitted” in the device to form a continuous and uninterrupted passage – col 6 lines 55-60) wherein the structural tube has a uniform inner diameter from distal to proximal ends (tube 34 is shown having a flared end in fig 5 but can be formed without a flared end – col 6 line 65- col 7 line 3; forming the tube without a flared end is interpreted as providing a tube that has a uniform inner diameter), wherein the structural tube member (34) has a diameter that is smaller than a diameter of the channel and a diameter of the disk (it is inherent that the tube 34 has a smaller diameter than the channel provided in member 33 in order to fit within the channel as shown in fig 5; also, the tube 34 has a smaller diameter than that of washer 37 as shown in fig 5) and wherein the structural tube (34) is integrated with the disk (37) by the structural tube extending from the first disk surface of the disk into the distal channel opening of the channel (as shown in fig 5, tube 34 has one end located adjacent to the surface of washer 37 that faces the member 33 and extends 
With respect to claim 6, Brown in view of XU discloses the invention substantially as claimed (see rejection of claim 1) and Brown also discloses a tube member coupled to the disk (compliant lip 24; figure 2; shown coupled to 42 in figure 1) the tube having a lumen that at aligns with the channel (as shown in figure 2). Brown does not, however, disclose that the tube member has a proximal end opening in a proximal end and a distal end opening in a distal end, wherein the distal end is integrated with the first disk surface of the disk and the proximal end is located in the channel of the tapered body, the tube member being an elongated tube having a lumen extending from the distal end opening to the proximal end opening that at least partially aligns with the channel, wherein the structural tube member has a diameter that is smaller than a diameter of the channel and a diameter of the disk.
Chang, however, teaches an earpiece which includes an earplug member 33 (fig 5) made of foam (col 6 lines 31-32) and having a tapered body and a channel extending between openings in opposing proximal and distal ends (as shown in fig 5), and a disk attached to the tapered body (washer 37; fig 5); wherein the earplug further comprises a tube member (flexible robe/tube 34 which is located in the tapered body within the channel as shown in fig 5) having a proximal end opening in a proximal end and a distal end opening in a distal end (as shown in fig 5), wherein the distal end is integrated with the first disk surface of the disk (as shown in fig 5, tube 34 has one end located adjacent to the surface of washer 37 that faces the member 33 
With respect to claim 7, Brown in view of XU and further in view of Chang discloses the invention substantially as claimed (see rejection of claim 6) and Brown also discloses that the tube member (24) includes a plurality of lateral apertures extending through a tube member body from a tube member external surface to the lumen (compliant lip 24 further defines first and second lateral openings 24a operable to receive first and second rigid stubs 50 defined by the disk 26, so as to laterally, longitudinally, and angularly further secure the valve assembly 14 relative to the body 12 - para [0033]; openings 24a extend from the exterior surface to the interior of the tube structure as shown in fig 2). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 8820470) in view of XU (EP 3260491 A1) and further in view of Sauer (EP0835042A2).
claim 9, Brown in view of XU discloses the invention substantially as claimed (see rejection of claim 1) and Brown further discloses that the disk (26) includes a proximal side (inherent structural feature; shown in fig 2) that is attached to the distal end external surface of the tapered body (as shown in fig 3) but does not, however, disclose that the disk includes a distal side that is non-planar. 
Sauer teaches a device configured to be insertable into a user’s ear canal (in-the-ear hearing aid device; figure 1; translation page 3) and having a protection device for protecting hearing comprising a thin-walled homogeneous membrane 10 of sound channel 4 (translation page 3) wherein the membrane may have a flat, a concave or a convex shape (shown in figures 4-6) and to improve the oscillation properties of the membrane it is advantageous if the membrane is provided with an embossment 11 which is for example designed in the form of concentric rings (translation page 4; figure 3). Thus, Sauer teaches a thin membrane shaped by a respective surface stamping and a concave or convex forming respectively as acoustic filter or 
acoustic lens. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the disk in Brown in view of XU with the convex or concave shaped embossed membrane of Sauer in order to provide improved oscillation properties in the material to thereby alter acoustic filtering by the material.   

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 8820470) in view of XU (EP 3260491 A1) and further in view of Falco (US 6148821).
claim 10, Brown in view of XU discloses the invention substantially as claimed (see rejection of claim 1) and Brown further discloses that the disk (26) includes a proximal side (inherent structural feature; shown in fig 2) that is attached to the tapered body so as to be external to the tapered body (as shown in fig 3) and the disk (26) includes a distal side (inherent physical characteristic, side that is opposite to proximal sides; two opposing sides are shown in fig 2), the earplug further comprising:
an annular ring (lower portion of knob 28; identified in the annotated fig 2) having a proximal side attached to the distal side of the disk (as shown in fig 3) so that an aperture of the annular ring (identified in annotated fig 2) surrounds the one or more holes of the disk (the openings/apertures in the bottom of knob 28 surround at least one of the holes 32 in disk 26 when assembled as shown in fig 3 when the knob is turned to align the openings).
Brown in view of XU does not, however, disclose a second disk attached to a distal side of the annular ring to form a cavity outside of the tapered body that is between the first disk and the second disk, the second disk having one or more second holes aligned with the distal channel opening such that the annular ring surrounds the one or more second holes of the second disk.
Falco, however, teaches an earplug (10) that has a disk (acoustic filter 60 comprises two rigid disks  – col 7 lines 30-61; shown in figure 4) that includes a proximal side and a distal side (opposing sides of the filter structure shown in figure 4), the earplug (10) further comprising:
an annular ring (cylindrical member 62); and
a second disk (upper disk shown in figure 4) attached to a distal side of the annular ring (interpreted as the side of cylindrical member 62 located opposite to the lower disk as shown in 
With respect to claim 11, Brown in view of XU and further in view of Falco discloses the invention substantially as claimed (see rejection of claim 10) and Falco also discloses a second annular ring (cylindrical member 61; figure 4) having a proximal side attached to a distal side of the second disk (as shown in figure 4; the upper end of cylindrical member 61 is attached to the 
	Falco does not, however, disclose a third disk attached to a distal side of the second annular ring to form a cavity outside of the tapered body that is between the second and third disks, the third disk having one or more third holes aligned with the distal channel opening such that the second annular ring surrounds the one or more third holes of the third disk. It would have been obvious, however, to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Brown in view of XU and further in view of Falco to include a third disk attached to a distal side of the second annular ring to form a cavity outside of the tapered body that is between the second and third disks, the third disk having one or more third holes aligned with the distal channel opening such that the second annular ring surrounds the one or more third holes of the third disk in order to provide added structural support at the center of the device and to provide further attenuation of the sound 
With respect to claims 12 and 13, Brown in view of XU and further in view of Falco discloses the invention substantially as claimed (see rejection of claims 10 and 11) and Brown further discloses a handle attached to the outermost disk of the device (knob 28 is interpreted as being a “handle” because it is manually engaged with the user’s fingertips for adjustment – col 4 lines 61-64; and the knob is attached to disk 26 to form an integral structure as shown in fig 3; the knob inherently must be attached to the outermost disk of the earplug in order to be manually engaged by the user and thus is interpreted as being attached to the distal side of a second disk when the device comprises only two disks or attached to a distal side of the third disk when the device comprises three disks).

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 1/20/21 have been fully considered as follows:
	Regarding the claim rejections under 35 USC 102, Applicant’s arguments on pages 8-13 of the Response have been fully considered but are rendered moot in view of the new grounds 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786